Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2018-143767, filed on July 31, 2018.

Claim Interpretation
.            The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a server is configured to” see applicant specification (paragraphs 34, 45 and 47 as in MCU) in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Breed et al. (US 2005/0137786 A1) in view of Kido et al (US 2019/0033465 A1).

Regarding claim 1, Breed teaches an information processing system comprising (see Breed paragraphs “0014” regarding a system for communication between vehicles through a transmit and transponder relationship),
a first vehicle configured to receive signals from a first satellite system and a second satellite system: and a server configured to communicate with the first vehicle (see Breed paragraphs “0011”, “0022” and “0087-0091” regarding using two different satellites to detect the position and correct if any error occur to the vehicle for recognizing and categorizing obstacles and generating and developing optimal avoidance maneuvers where necessary “A method for vehicular communications in accordance with the invention comprises the steps of arranging an inertial reference unit including a plurality of accelerometers and gyroscopes on the vehicle, obtaining data on vehicle motion from the accelerometers and gyroscopes, derive information about the vehicle from the data on vehicle motion, and transmitting the information about the vehicle via a 
wherein the first vehicle is configured to acquire a combination of first position information and second position information of the first vehicle. The first position information being information which is calculated using a positioning signal from the First satellite system. the second position information being information which is obtained by correcting an error of the first position information using a positioning reinforcement signal from the second satellite system (see Breed paragraphs “0011”, “0018-0019” and “0214” regarding getting the position from a GPS and correct the position using DGPS “the invention relates to the use of a Global Positioning System (“GPS”), differential GPS (“DGPS”), other infrastructure-based location aids, cameras, radar, laser radar, terahertz radar and an inertial navigation system as the primary host vehicle and target locating system with centimeter level accuracy” and “As discussed above, this can make the vehicle a DGPS station for correction of the GPS errors”), 
But Breed fails to explicitly teach wherein the first vehicle or the server is configured to calculate difference information between the first position information and the second position information for each combination of the first position information and the second position information which are acquired by the first vehicle wherein the server is configured to estimate a calculation accuracy for the first position information in a road section on a road map based on one or more pieces of difference information in which one or more positions indicated by the second position information 
However Kido teaches wherein the first vehicle or the server is configured to calculate difference information between the first position information and the second position information for each combination of the first position information and the second position information which are acquired by the first vehicle (see Kido paragraphs “0065” and “0102” regarding calculating the difference for correcting the error for more accurate positioning “The code positioning correction part 108 conducts code positioning using the orbit of the GNSS satellite calculated by the GNSS satellite behavior estimation part 102, the first corrected pseudorange calculated by the pseudorange correction part 103, and the correction receiver clock bias error calculated by the receiver clock bias error correction part 107, and calculates the subject vehicle position and the receiver clock. That is, the code positioning correction part 108 calculates a “second corrected pseudorange” that is obtained by further correcting the first corrected pseudorange using the correction receiver clock bias error, and conducts code positioning using the second corrected pseudorange and the orbit of the GNSS satellite.” And “”In Step ST111, the code positioning correction part 108 calculates the second corrected pseudorange that is obtained by further correcting the first corrected pseudorange using the correction receiver clock bias error, and conducts code positioning using the second corrected pseudorange and the orbit (position and velocity) of the GNSS satellite, thereby calculating the subject vehicle position and the receiver clock. Note that, in a case where a difference between the first 
wherein the server is configured to estimate a calculation accuracy for the first position information in a road section on a road map based on one or more pieces of difference information in which one or more positions indicated by the second position information corresponding to the difference information are within the road section and to output the calculation accuracy for the first position information in the road section (see Kido paragraphs “0053-0055”, “0065” and “0102” regarding calculating the difference between positions for correcting the error for more accurate positioning “necessary for calculating the position of the subject vehicle from the positioning signals broadcast by each GNSS satellite, and outputs the Raw data and the positioning reinforcing signals (containing correction information of each of a satellite clock error, a satellite orbit error, ionospheric propagation delay, and tropospheric propagation delay) to the positioning part 100.”, “Note that, the GNSS receiver 10 may have a basic positioning function of calculating the position, the velocity, the azimuth, and the like of the subject vehicle from the Raw data. In this embodiment, positioning results of the GNSS receiver 10 are not used for high-precision positioning processing conducted by the positioning part 100” and “The code positioning correction part 108 conducts code positioning using the orbit of the GNSS satellite calculated by the GNSS satellite behavior estimation part 102, the first corrected pseudorange calculated by the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of communication method and arrangement for Breed to highly precise positioning capable of specifying a traffic lane in which a subject vehicle is traveling as a result of enhancement in performance of a car navigation device, higher accuracy in map information and development of automated driving technologies (see Kido paragraphs “0065” and “0102”).

Regarding claim 2, Breed fails to explicitly teach wherein the server is configured to estimate the calculation accuracy for the first position information in the road section based on an average value of the one or more pieces of difference information.
However Kido teaches wherein the server is configured to estimate the calculation accuracy for the first position information in the road section based on an average value of the one or more pieces of difference information (see Kido paragraphs “0009”, “0061-0063” and “0102” regarding getting a difference 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of communication method and arrangement for Breed to highly precise positioning capable of specifying a traffic lane in which a subject vehicle is traveling as a result of enhancement in performance of a car navigation device, higher accuracy in map information and development of automated driving technologies (see Kido paragraphs “0065” and “0102”).
Regarding claim 4, Breed fails to explicitly teach wherein the first satellite system includes a global constellation and the second satellite system includes a local constellation.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of communication method and arrangement for Breed to highly precise positioning capable of specifying a traffic lane in which a subject vehicle is traveling as a result of enhancement in performance of a car navigation device, higher accuracy in map information and development of automated driving technologies (see Kido paragraphs “0065” and “0102”).

a communicate with a first vehicle configured to receive signals from a first satellite system and a second satellite system (see Breed paragraphs “0011”, “0022” and “0087-0091” regarding using two different satellites to detect the position and correct if any error occur to the vehicle for recognizing and categorizing obstacles and generating and developing optimal avoidance maneuvers where necessary “A method for vehicular communications in accordance with the invention comprises the steps of arranging an inertial reference unit including a plurality of accelerometers and gyroscopes on the vehicle, obtaining data on vehicle motion from the accelerometers and gyroscopes, derive information about the vehicle from the data on vehicle motion, and transmitting the information about the vehicle via a communications system to a remote facility. A Kalman filter may be provided to optimize the data on vehicle motion from the inertial reference unit and other available sensors.”),the operations comprising: receiving a combination of first position information and second position information of the first vehicle from the first vehicle, the first position information being information which is calculated using a positioning signal from the first satellite system. the second position information being information which is obtained by correcting an error of the first position information using a positioning reinforcement signal from the second 
But Breed fails to explicitly teach calculating difference information between the first position information and the second position information for each combination of the first position information and the second position information which are received from the first vehicle: estimating a calculation accuracy for the first position information in a road section on a road map based on one or more pieces of different information in which one or more positions indicated by the second position information corresponding to the difference information are within the road section: and outputting the calculation accuracy for the first position information in the road section. 
However Kido teaches calculating difference information between the first position information and the second position information for each combination of the first position information and the second position information which are received from the first vehicle (see Kido paragraphs “0053-0055”, “0065” and “0102” regarding calculating the difference between positions for correcting the error for more accurate positioning “necessary for calculating the position of the subject vehicle from the positioning signals broadcast by each GNSS satellite, and outputs the 
estimating a calculation accuracy for the first position information in a road section on a road map based on one or more pieces of different information in which one or more positions indicated by the second position information corresponding to the difference information are within the road section: and outputting the calculation accuracy for the first position information in the road section (see Kido paragraphs “0065” and “0102” regarding calculating the difference for correcting the error for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of communication method and arrangement for Breed to highly precise positioning capable of specifying a 
Regarding claim 8, Breed teaches control method for an information processing deice that is configured to communicate with a first vehicle configured to receive signals from a first satellite system and a second satellite system. (see Breed paragraphs “0014” regarding a system for communication between vehicles through a transmit and transponder relationship),
the control method comprising: receiving a combination of first position information and second position information of the first vehicle from the first vehicle (see Breed paragraphs “0011”, “0022” and “0087-0091” regarding using two different satellites to detect the position and correct if any error occur to the vehicle for recognizing and categorizing obstacles and generating and developing optimal avoidance maneuvers where necessary “A method for vehicular communications in accordance with the invention comprises the steps of arranging an inertial reference unit including a plurality of accelerometers and gyroscopes on the vehicle, obtaining data on vehicle motion from the accelerometers and gyroscopes, derive information about the vehicle from the data on vehicle motion, and transmitting the information about the vehicle via a communications system to a remote facility. A Kalman filter may be provided to optimize the data on vehicle motion from the inertial reference unit and other available sensors.”), the first position information being information which is calculated using a positioning 
But Breed fails to explicitly teach calculating difference information between the first position information and the second position information for each combination of the first position information and the second position information which are received from the first vehicle: estimating a calculation accuracy for the first position information in a road section on a road map based on one or more pieces of difference information in which one or more positions indicated by the second position information corresponding to the difference information are within the road section: and outputting the calculation accuracy for the first position information in the road section.
However Kido teaches calculating difference information between the first position information and the second position information for each combination of the first position information and the second position information which are received from the first vehicle (see Kido paragraphs “0065” and “0102” regarding calculating the difference for correcting the error for more accurate positioning “The code 
estimating a calculation accuracy for the first position information in a road section on a road map based on one or more pieces of different information in which one or more positions indicated by the second position information corresponding to the difference information are within the road section and outputting the calculation 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable in view of Breed et al. (US 2005/0137786 A1) in view of Kido et al (US 2019/0033465 A1) in view Bagheri (US 2016/0161265 A1).

Regarding claim 3, modified Breed fails to explicitly teach wherein the server is configured to estimate one of the calculation accuracy which are a plurality of levels of from "high" to "low" based on the average value of the one or more pieces of difference information as the calculation accuracy.
However Bagheri teaches wherein the server is configured to estimate one of the calculation accuracy which are a plurality of levels of from "high" to "low" based on the average value of the one or more pieces of difference information as the calculation accuracy (see Bagheri paragraphs “0031-0034” regarding the values being corrected according to a level of accuracy “the digital map enhancement system may further determine that an accuracy confidence level value of the detected position is greater than a predetermined accuracy threshold. Thereby, the digital map enhancement system may compare an established value indicting 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of communication method and arrangement for modified Breed to calculate the levels of accuracy by continuously and/or intermittently repeating the introduced method so as to make the map data conten successively become more precise (see Bagheri paragraphs “0031-0034”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable in view of Breed et al. (US 2005/0137786 A1) in view of Kido et al (US 2019/0033465 A1) in view Takigawa (JP2010019588A).

Regarding claim 5, Breed fails to explicitly teach a second vehicle configured to communicate with the server. wherein the second vehicle is configured to receive the calculation accuracy for the first position information in the road section which is output from the server. and wherein the second vehicle is configured to perform an operation based on the calculation accuracy during travel in the road section.
However Takigawa teaches a second vehicle configured to communicate with the server. wherein the second vehicle is configured to receive the calculation accuracy for the first position information in the road section which is output from the server. and wherein the second vehicle is configured to perform an operation based on the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of communication method and arrangement for modified Breed to provide a vehicular navigation system, a position information correction method in the vehicular navigation system (see Takigawa paragraphs “0050-0054”).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/H.M.A./            Examiner, Art Unit 3665   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666